         Case 1:17-cr-00115-CBA Document 75 Filed 03/11/19 Page 1 of 1 PageID #: 184




                                                    LAW OFFICES OF

                                              JEFFREY LICHTMAN
                                                  11 EAST 44 TH STREET

                                                       SUITE 501

                                               NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                www .jeffreylichtman .com
                                                                                                       PH : (212) 581 - 1001
JEFFREY EINHORN                                                                                        FX : (212) 581-4999
PAUL TOWNSEND




                                                       March 11,2019

        BYECF
        Hon. Carol B. Amon
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                   Re:    United States v. Edgar Veytia, Dkt. No. 17 CR 115 (CBA)

        Dear Judge Amon:

                 Rm writing on behRlf of defendRnt Edgar Veytia and with the consent of the government
        to respectfully request a six week adjournment of the defendant's April 25, 2019 sentencing. The
        reason for this request is that there has been a delay with regard to our receipt of certain materials
        from Mexico concerning the defendant's position as the former attorney general of the state of
        Nayarit. We believe that these materials will feature prominently at the defendant's sentencing
        as they bear on the nature and circumstances of the offense, as well as his personal history and
        characteristics. See 18 U.S.C. § 3553(a)(1). While counsel will work diligently to incorporate
        these materials into our sentencing submission upon their arrival, they first must be translated
        into English, a time consuming task.

               Thank you for your consideration on this application; I remain available for a conference
        should the Court deem it necessary.


                                                       Respectfully submitted,




        cc:       Craig Heeren, Esq.
                  Ryan Harris, Esq.
                  Assistant United States Attorneys (by ECF)
